                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 JOSEPH LAWTON, JR.,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-173

         v.

 UNITED STATES OF AMERICA, et al.,

                Defendants.


                                           ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s January 15, 2020, Report and Recommendation, (doc. 8), to which Plaintiff has filed a

“Notice,” (doc. 9). In his “notice” plaintiff merely recites that he has been given notice of his

opportunity to respond and that he is “being deny [sic] access to the court system.” (Id.)

However, he does nothing to address the Court’s concerns with his original complaint or to provide

any details about his denial of access to the court at all. Accordingly, the Court ADOPTS the

Report and Recommendation, (doc. 8), as the opinion of the Court and DISMISSES Plaintiff’s

Complaint WITHOUT PREJUDICE. The Court DIRECTS the Clerk of Court to CLOSE this

case.

        SO ORDERED, this 8th day of April, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
